Citation Nr: 0535142	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-23 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to an increased disability evaluation for 
bilateral tinnitus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1971 to 
April 1977.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2002 decision of the Pittsburgh, Pennsylvania 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) - which denied the veteran's claim for an increased, 
i.e., compensable, rating for his bilateral hearing loss.

Also at issue is an additional claim of entitlement to a 
disability evaluation in excess of 10 percent for bilateral 
tinnitus, which must be further developed before being 
decided.  So, for the reasons discussed below, this claim is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part concerning this claim.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  The veteran has Level I hearing acuity in both his right 
and left ears.


CONCLUSION OF LAW

The requirements are not met for a compensable rating for the 
bilateral hearing loss.  38 U.S.C.A. § 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.85, Diagnostic Code 6100 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004). Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words." See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.

In the case at hand, the veteran was sent a VCAA letter in 
September 2002 explaining the type of evidence required to 
substantiate his claim for an increased disability rating for 
bilateral hearing loss.  The letter also indicated what 
evidence he was responsible for obtaining and what VA had 
done and would do in helping him obtain supporting evidence.  
There was no specific mention, per se, of the "fourth 
element" discussed in Pelegrini II, but the letter 
nonetheless explained that he should identify and/or submit 
any supporting evidence.  And, in Mayfield v. Nicholson, 19 
Vet. App. 103, 128 (2005), the Court held that requesting 
additional evidence supportive of the claim rather than 
evidence that pertains to the claim does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists.   
Furthermore, as also held in Mayfield, an error, whether 
procedural or substantive, is only prejudicial "when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984). The content of the VCAA notice therefore 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

Note also that the veteran was initially provided VCAA notice 
in September 2002 - prior to the RO's initial adjudication of 
his claim for an increased disability evaluation in October 
2002.  So this complied with the requirement that notice must 
precede the initial RO adjudication.  The September 2002 VCAA 
notice also provided the veteran with ample opportunity to 
respond before his appeal was certified to the Board.  And, 
he has not otherwise indicated he has any additional relevant 
evidence to submit or which needs to be obtained.  So under 
these circumstances, the Board finds that he was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA."  See Mayfield, 19 Vet. App. 
at 128 (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure the error in the 
timing of notice" so as to "afford a claimant a meaningful 
opportunity to participate effectively in the processing of ... 
claim by VA") (citing Pelegrini, 18 Vet. App. at 122-24).  

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

A July 2002 VA audiology consultation report indicates that 
the veteran requested re-evaluation of his hearing acuity, as 
he had not received an audiological evaluation since 1998.  
Upon examination, his ear canals were clear bilaterally.  
Audiological testing showed his right ear speech recognition 
score was 96 percent.  His left ear speech recognition score 
was 88 percent.  The diagnosis was mild to moderate 
sensorineural hearing loss at 3000 to 8000 Hertz bilaterally.

The veteran was provided with a VA audiological examination 
in connection with his claim in September 2002.  The report 
indicates that the veteran complained of increased hearing 
loss, particularly in his left ear, and difficulty hearing in 
noisy situations and conversations.  Otoscopic examination 
showed clear ear canals and intact tympanic membranes 
bilaterally.   Audiological examination showed that his right 
ear pure-tone thresholds were 20 decibels at 500, 1000, and 
2000 Hertz, 35 decibels at 3000 Hertz, and 65 decibels 
at 4000 Hertz.  His average right ear pure-tone threshold was 
35 decibels and his right ear speech recognition score was 96 
percent.  His left ear pure-tone thresholds were 25 decibels 
at 500 Hertz, 20 decibels at 1000 Hertz, 25 decibels at 2000 
Hertz, 40 decibels at 3000 Hertz, and 60 decibels at 4000 
Hertz.  His average left ear pure-tone threshold was 36.25 
decibels and his left ear speech recognition score was 92 
percent.  The diagnosis was bilateral normal to moderately 
severe sensorineural hearing loss.

In May 2003, the veteran was provided with binaural hearing 
aids by the VA.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable (i.e., 0 
percent) to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating 
schedule establishes auditory acuity levels designated from 
Level I for essentially normal hearing acuity, through Level 
XI for profound deafness.  VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (2004). 

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed and, therefore, has no substantive effect on 
the veteran's claim.  But pertinent changes were made to 
38 C.F.R. § 4.86.

The language of 38 C.F.R. § 4.86(a) now provides that, when 
the pure-tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  
The provisions of 38 C.F.R. § 4.86(b) provide that when the 
pure tone threshold is 30 decibels or less at 1,000 Hertz, 
and 70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Unfortunately, as will be discussed 
below, neither 38 C.F.R. § 4.86(a) nor (b) is applicable in 
this particular appeal.

According to the results of the hearing evaluation the 
veteran underwent, there simply is no basis for assigning a 
compensable disability rating for his bilateral hearing loss.  
The clinical evidence of record shows that his right ear 
hearing loss, is no greater than Level I.  And his left ear 
hearing loss also is no worse than Level I.  At the September 
2002 VA examination, he had an average pure-tone threshold of 
35 decibels and a speech discrimination score of 96 percent 
in his right ear and an average pure-tone threshold of 36.25 
decibels and a speech discrimination score of 92 percent in 
his left ear.  This, in turn, correlates to Level I hearing 
acuity in each of his ears under Table VI.  Together, the two 
Level I designations (for each ear) result in a 
noncompensable, i.e., 0 percent, rating g under 38 C.F.R. 
§ 4.85, Table VII.  As such, there is no basis for a higher, 
i.e., compensable rating.

Also, as mentioned, the veteran does not have the exceptional 
patterns of hearing impairment - mentioned in 38 C.F.R. 
§ 4.86(a) and (b) - which might otherwise warrant assigning 
a higher rating.

In determining the veteran is not entitled to a higher 
(compensable) rating for his bilateral hearing loss, the 
Board has also considered whether he is entitled to a higher 
rating on an extra-schedular basis.  However, the record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There is no indication the his bilateral 
hearing loss has caused marked interference with his 
employment (meaning beyond that contemplated by the rating 
currently assigned) or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
Board does not have to refer this case to the Director of 
VA's Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Inasmuch as, for the reasons stated, the preponderance of the 
evidence is against the claim, it must be denied because the 
benefit-of-the-doubt rule is inapplicable.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for a compensable rating for bilateral hearing loss 
is denied.  


REMAND

The Board also observes the veteran's claim for an increased 
disability evaluation for his bilateral tinnitus was denied 
by the RO in the October 2002 rating decision.  In July 2003, 
the veteran submitted a statement in which he complained of 
constant ringing in his ears and asked for a reconsideration 
of the RO's denial of his claim for increased benefits.  The 
Board construes the July 2003 statement as a notice of 
disagreement (NOD) with the RO's October 2002 rating decision 
on the issue of an increased disability rating for bilateral 
tinnitus.  So this claim must be remanded to the RO for 
issuance of a statement of the case (SOC), as opposed to 
merely referred there.  See Manlincon v. West, 12 Vet. App. 
238, 240-241 (1999).  The veteran also must be given an 
opportunity to perfect an appeal to the Board concerning this 
additional issue by submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).  
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 
20.304, 20.305.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

Send the veteran and his representative 
an SOC on the issue of entitlement to an 
increased disability evaluation for 
bilateral tinnitus.  Advise the veteran 
that he still needs to file a timely 
substantive appeal (e.g., a VA Form 9) 
concerning this additional claim, if he 
wants the Board to consider it, and 
inform him of the time limit for doing 
this.

If, and only if, he submits a timely 
substantive appeal concerning this 
additional issue should it be returned to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claim that is being remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of him until he is notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).




	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


